Citation Nr: 9929921	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the left tibia and 
fibula with ankle strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
May 1983.  This appeal arises from an April 1993 rating 
decision of the Philadelphia, Pennsylvania, regional office 
and insurance center (ROIC) which denied an increased 
evaluation for the veteran's service-connected residuals of a 
fracture of the left tibia and fibula with ankle strain, 
evaluated as 20 percent disabling.

The Board of Veterans' Appeals (Board) notes that the veteran 
initially filed a request for a personal hearing before the 
Board at the RO (travel Board).  He was afforded a personal 
hearing before a hearing officer at the RO in February 1994.  
Thereafter, in a letter dated in June 1996, the veteran was 
asked whether he still wished to appear for a travel Board 
hearing.  If he did not respond within 60 days, he was 
informed that the VA would assume he did not want another 
hearing.  The veteran has not responded to this inquiry.


FINDINGS OF FACT

The veteran's disability of the lower left extremity is 
manifested by malunion of the tibia and fibula with marked 
disability of the ankle; however, clinical evidence of 
ankylosis of the ankle or nonunion of the tibia and fibula 
has not been demonstrated.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for the 
residuals of a fracture of the left tibia and fibula with 
ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71, Part 4, Diagnostic Codes 5262, 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for the residuals of a fracture of the 
left tibia and fibula with ankle strain was granted in 
September 1990.  A 20 percent disability evaluation was 
assigned.  The RO determined that the veteran suffered from 
marked limitation of motion of the left ankle.

In April 1992, the veteran filed a claim for an increased 
evaluation of his service-connected left leg condition.

The veteran was afforded a VA orthopedic examination in 
October 1992.  His left ankle was tender.  Dorsiflexion was 
to 10 degrees.  Plantar flexion was to 20 degrees.  X-rays 
revealed post-traumatic deformity involving the mid tibia and 
fibula diaphyses.  There was shortening of the bones with 
external callous formation and bone spurring.  The ankle 
joint was intact with mild spurring at the medial malleolus.  
The diagnosis was residuals of a fracture of the left tibia 
and fibula with severe, chronic left ankle strain.

By a rating action dated in April 1993, the 20 percent 
disability rating assigned the residuals of a fracture of the 
left tibia and fibula with ankle strain was continued.  The 
ROIC concluded that the evidence of record failed to support 
an increased evaluation.  The ROIC found there was no 
indication that the veteran's left ankle had ankylosed.

In June 1993, the veteran was afforded another VA orthopedic 
examination.  There was deformity of the middle third of the 
left tibia to palpation.  Dorsiflexion was between zero (0) 
and 15 degrees.  Plantar flexion was between zero (0) and 30 
degrees.  Weakness of active inversion and eversion of the 
left ankle was noted.  X-rays showed an oblique fracture 
through the mid tibia and fibular shaft.  This had completely 
healed with exuberant callous formation and bony 
malalignment.  The diagnosis was residuals of a fracture of 
the left tibia and fibula to include deformity of the left 
tibia and fibula, tendomuscular strain of the lower left leg, 
and left ankle strain associated with limitation of full 
range of motion.

In July 1993, the ROIC denied the veteran's claim for an 
increased evaluation of his left ankle disability.  The ROIC 
held that no change was warranted because there was no 
indication of marked ankle disability or ankylosis of the 
ankle.

The veteran submitted reports from M.H. Segal, D.O., dated in 
August 1992, and an August 1992 Post Office examination 
report.  The reports from Dr. Segal indicated that the 
veteran suffered from severe arthritis of the left ankle.  
Dr. Segal said that the veteran was no longer capable of 
driving a truck due to his ankle disability.  He also stated 
that the veteran's left ankle disability had rendered him 
incapacitated for two days in August 1992.

The Post Office examination report indicated that the veteran 
complained of left ankle pain with decreased range of motion.  
He stated he experienced increased pain and edema with 
repetitive motion.  Limitation of full range of motion was 
reported with respect to eversion, inversion, and 
dorsiflexion of the left ankle.  He complained of pain.  
There was no reference to plantar flexion.  The examiner 
determined that the veteran was no longer able to drive a 
truck due to the repetitive motion required to operate the 
brake pedal.  However, the veteran was found to be medically 
qualified to perform essential function of his position.

The veteran was afforded a personal hearing before a hearing 
officer at the ROIC in February 1994.  He maintained that his 
left ankle disability had forced him to restrict his 
activities.  He said he had been forced to transfer from a 
mail carrier to a tractor-trailer driver.  He reported 
wrapping his ankle with an Ace bandage once or twice a month.  
He stated his left ankle would occasionally swell and 
discolor.  However, he endorsed constant left ankle pain that 
would range from a dull ache to a sharp pain.  The veteran 
indicated that his physician had discussed having a pin 
placed in his ankle.  He said he used non-steroidal anti-
inflammatory medications approximately three times a day.

In March 1994, the hearing officer denied an increased 
evaluation of the veteran's service-connected residuals of a 
fracture of the left tibia and fibula with ankle strain.  The 
hearing officer held that the evidence of record failed to 
show that the veteran's left ankle disability had caused 
either ankylosis or marked impairment of the ankle.  A 
supplemental statement of the case was mailed to the veteran 
in April 1994.

In a letter dated in April 1994, Dr. Segal reported that the 
veteran suffered from severe arthritis of the left leg due to 
his inservice fracture of the tibia and fibula.  He said the 
veteran also had pain of the left ankle with shortening of 
the left Achilles tendon.  Due to the apparent shrinking of 
the tendon, Dr. Segal indicated that the veteran had been 
referred for physical therapy for left leg strengthening and 
stretching of the Achilles tendon.

The veteran was afforded a VA orthopedic examination in 
August 1996.  He complained of daily chronic pain of the left 
ankle.  He indicated that the pain had been getting 
progressively worse over the years.  He maintained the pain 
was exacerbated by prolonged standing, walking, or any 
attempt to run.  He also said he experienced occasional pain 
in his left lower leg after overexertion.  On examination, 
the veteran's left lower leg was neither tender nor swollen.  
There was tenderness on the medial malleolus of the left 
ankle but no swelling.  Dorsiflexion of the left ankle was 
limited to 20 degrees.  Plantar flexion was limited to 20 
degrees.  X-rays revealed an old healed fracture with 
residual deformity of the mid shaft of the tibia and the 
fibula.  The tibial fracture had healed with one shaft with 
medial and anterior displacement of the distal fracture 
fragments.  The fibular fracture had healed with one shaft 
with medial and anterior displacement of the distal fracture 
fragments.  There was abundant callous formation.  No 
degenerative joint disease was appreciated at the level of 
the ankle mortis.  However, there were multiple small bony 
densities just inferior to the tip of the medial malleolus 
that most likely represented an old avulsion injury.  The 
diagnoses were residuals of fracture of the left distal tibia 
and fibula and residuals of left ankle strain.

A statement was received from the veteran in March 1998.  He 
indicated that he wished to continue his appeal for an 
increased evaluation.  However, in the event that his left 
ankle disability was assigned a 30 percent disability 
evaluation, he stated that he would withdraw his appeal.

The veteran was afforded another VA orthopedic examination in 
April 1998.  The history of his inservice injury was 
discussed in detail.  There was no subluxation and/or lateral 
instability of the left ankle.  Range of motion of the left 
ankle was limited showing dorsiflexion to 15 degrees and 
plantar flexion to 30 degrees.  The diagnoses were status 
post fracture of the left tibia and fibula mid-shaft and 
chronic pain and limitation of motion residuals of a left 
ankle fracture.  With the exception of the report of the 
August 1996 examination and x-ray reports, the examiner 
remarked that the veteran's medical records were unavailable.

In March 1999, the 20 percent disability rating assigned to 
the residuals of a fracture of the left tibia and fibula with 
ankle strain was continued.  The ROIC determined that the 
veteran's left ankle disability was manifested by marked 
limitation of motion of the left ankle with chronic pain and 
moderate disability.  The ROIC concluded there was no 
evidence of increased severity over the past eight years.  A 
supplemental statement of the case was mailed to the veteran 
in March 1999.

In an Appellant's Brief dated in September 1999, the 
veteran's representative argued that an increased evaluation 
was warranted with proper consideration of 
38 C.F.R. §§ 4.40 and 4.45.  He also argued the veteran 
deserved separate disability ratings for limitation of motion 
and instability of the left ankle.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  


Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the context 
of a claim for an increased evaluation of a condition 
adjudicated service connected, an assertion by a claimant 
that the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The appellant in the instant case 
has stated a well-grounded claim.

The Board is also satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and several VA 
examinations have been performed.  The Board finds the 
examinations were adequate concerning the issue at hand, and 
that there is no indication that there are other relevant 
records available that would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  


under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements 


smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, and interference with sitting, standing or 
weightbearing.  

The Board notes that the veteran's left lower extremity 
disability is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5262-5271.  Under 
this regulatory provision, moderate limited motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation is applied when there is marked limitation of 
motion of the ankle.  The normal ranges of motion for the 
ankle are from 0 to 20 degrees dorsiflexion and from 0 to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  A 20 
percent rating is the maximum schedular evaluation assignable 
under Diagnostic Code 5271.  In other words, the veteran can 
not receive a higher disability evaluation under this 
diagnostic code.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (1999) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The U.S. Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  However, when a veteran is assigned 
the maximum disability evaluation under a limitation of 
motion diagnostic code, an increase based upon complaints of 
pain is not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

While a 20 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 5271, the Board observes 
that a higher rating may be assigned under Diagnostic Code 
5270, ankylosis of the ankle.  A 30 percent evaluation under 
Diagnostic Code 5270 requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 
degrees, or in dorsiflexion at an angle between 0 degrees and 
10 degrees.  Here, there is no clinical evidence of ankylosis 
of the left 


ankle.  Accordingly, an evaluation under Diagnostic Code 5270 
would be inappropriate.

Finally, the Board has considered the veteran's complaints of 
chronic pain and limitation of motion of the left ankle under 
Diagnostic Code 5262, impairment of the tibia and fibula.  
Diagnostic Code 5262 provides that a 20 percent disability 
rating is assignable when there is malunion of the tibia and 
fibula with moderate ankle disability.  A 30 percent 
disability rating is assignable when there in malunion of the 
tibia and fibula with marked disability of the ankle.  A 40 
percent disability rating is assignable when there is 
nonunion of the tibia and fibula with loose motion requiring 
a brace.

Based on the evidence of record as described above, and in 
light of the decision of the Court in DeLuca v. Brown, the 
Board finds that the symptoms of the veteran's left lower 
extremity disability more nearly approximate the criteria 
required for a 30 percent rating under Diagnostic Code 5262.  
See also 38 C.F.R. §§ 4.7, 4.40, 4.45.  In this regard, there 
is evidence of malunion of the tibia and fibula.  There are 
also objective range of motion tests showing marked 
limitation of motion of the left ankle.  The VA examiner in 
April 1998 reported left ankle dorsiflexion to 15 degrees and 
plantar flexion to 30 degrees.  Similar findings were made in 
August 1996, June 1993, and October 1992.  With regard to 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement, the veteran has indicated 
that repeated motion aggravates his ankle disability.  None 
of the VA examiners appeared to have addressed this 
contention.  However, the report of the August 1992 Post 
Office examination indicated that repetitive ankle motion 
exacerbated the veteran's ankle disability, and that he 
should not drive a truck due to his disability.  There is 
also evidence that the veteran's left lower extremity 
disability has caused shortening of the Achilles tendon.  In 
sum, the Board finds that a preponderance of the evidence 
favors a 30 percent disability rating for the 


veteran's service-connected residuals of a fracture of the 
left tibia and fibula with ankle strain.

The Board has considered the assignment of a disability 
rating in excess of 30 percent.  However, there is no 
evidence of nonunion of the tibia and fibula.  Further, as 
referenced above, there is no evidence of ankylosis of the 
left ankle.  The Board has also considered the assignment of 
a higher evaluation in this case on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as the service-
connected left leg and ankle disability does not result in 
marked interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.  A disability rating in excess of 
30 percent is not warranted.

The Board observes that the veteran's representative has 
argued the veteran should be granted separate disability 
ratings for limitation of motion of the left ankle and 
instability of the left ankle.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court determined that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping of the 
symptomatology of the other conditions.  In Esteban, the 
Court found that residuals of a face injury could be rated 
separately under disfigurement, painful scars and facial 
muscle damage.  Here, there is no diagnostic code for 
instability of the ankle.  Any instability of the ankle would 
be considered in evaluating the level of ankle disability 
under Diagnostic Code 5262.  As such, as separate evaluation 
for instability of the ankle would be inappropriate.

The Board also notes the report of the April 1998 VA 
orthopedic examination indicated that the veteran's claims 
folder was unavailable for review.  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  However, in light 
the favorable 


disposition of this matter, and that the veteran is receiving 
the highest disability rating allowable at this time, the 
Board finds that there would be no useful purpose of 
Remanding this matter for another VA examination.


ORDER

A 30 percent evaluation for the residuals of a fracture of 
the left tibia and fibula with ankle strain is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

